 In the Matter of J. E. KIMSEY D/B/A KIMSEY MANUFACTURING C03I-PANY,1 EMPLOYERandSPOKANE DISTRICT COUNCIL, LUMBER & SAW-MILL WORKERS, UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OFAMERICA, A. F. L., PETITIONERCase No. 19-RC-409.-Decided December 15, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Melton Boyd,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed?Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The Intervenor asserts that its contract with the Employer is abar to this proceeding.At some time in 1947,3 the Intervenor and theEmployer entered into a contract automatically renewable for yearlyperiods as of April 1 in each year in the absence of notice to changeits terms.The contract provided that it should continue in effectduring negotiations to revise it, if such negotiations continued beyondApril 1, the yearly expiration date. It also provided, however, thatif such negotiations should not result in a new agreement on or beforeMay 1, the contract should terminate on that date.On June 1, 1948, the parties executed a "stipulated agreement"whereby they agreed to a change in the wage rates and extended their'The Employer's name is amended to conform to the record.2Local 10-100, international Woodworkers of America, C. I. 0., herein called the Inter-venor, was granted intervention.'It is not clear whether the contract was executed on April 1 or August 14, 1947.87 NLRB No. 110.651 ,652DECISIONSOF NATIONALLABOR RELATIONS BOARDcontract to April 1, 1949.About the beginning of 1949, the Intervenornotified the Employer of its desire again to modify the wage rates,and invited the Employer to participate in industry negotiationsthen being conducted.The Employer did not attend these negotia-tions, but agreed to abide by whatever terms were reached.There-after the employer was notified of the terms reached by negotiationand agreed to sign a new contract incorporating these terms.Atthe same time the Employer affirmed an oral understanding of theparties that their contract as modified and extended by the agree-ment of June 1, 1948, would remain in effect until the new contractwas executed.Although the Intervenor presented a written con-tract dated June 21, 1949, to the Employer, it was not yet signedat the time of the hearing.The terms of this contract, however, weremade immediately effective.The petition herein was filed on Sep-tember 15, 1949.Upon the basis of the foregoing facts, we find that the automaticrenewal on April 1, 1949, of the 1947 contract, as modified and extendedby the agreement of June 1, 1948, was forestalled by the Intervenor'snotice of a desire to negotiate a new wage scale given early in 1949.In the absence of a new agreement between the parties on May 1, 1949,the contract would have expired by its terms on that date, except forthe further agreement to continue the contract until the executionof a new agreement.As this extension agreement transformed thecontract into one of indefinite duration, it cannot operate to bar thisproceeding.4As to the contract of June 21, 1949, although its termshave been put into effect, it also does not constitute a bar because itis unsigned.°We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.,4.In accord with the stipulation of the parties, we find that allproductions and maintenance employees of the Employer's Spokane,Washington, plant, excluding office and clerical employees, draftsmen,guards, professional employees, and supervisors as defined in theAct, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.4Worthy Paper Company Association,80 NLRB 19. As we have found that this contractis nota bar, it is unnecessary to rule on the Petitioner's contention that the contract and"stipulated agreement"of June 1, 1948, contain invalid union-security provisions.Solar Manufacturing Corporation,80 NLRB 1358.OThe Intervenor would exclude Robert L. Kimsey, an hourly paid upholsterer and de-signer who is a son of the Employer.The Petitioner would include this employee.TheEmployer is neutral.Because of his relationship to management, we shall exclude himfrom the unit.Muskogee Dairy ProductsCo., 85 NLRB 520. KIMSEY MANUFACTURING COMPANYDIRECTION OF ELECTION 7653As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which thiscase was heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations, among the employeesin the unit found appropriate in paragraph numbered 4, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction of Election, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining, bySpokane District Council, Lumber & Sawmill Workers, UnitedBrotherhood of Carpenters and Joiners of America, A. F. L., or byLocal 10-100, International Woodworkers. of America, C. I. 0., or byneither.7The parties hereto having filed waiverswiththe Board,we shall proceed to an electionin this matter although proceedings under Section S (b) of the Act in Case No. 19-CC-12involving the Employer and the Petitioner are still pending.